Exhibit 10.18

 

August 14, 2006

 

George W. Buckley

President and Chief Executive Officer

 

Re:          Amendment to Employment Agreement

 

Dear Mr. Buckley:

 

This letter will serve as an amendment to the Employment Agreement (hereinafter
“Agreement”) between 3M and you dated December 6, 2005.

 

Section 6.8 of the Agreement is revised to read as follows, effective
immediately:

 

6.8           Relocation Expenses.  The Company shall pay Executive’s reasonable
expenses related to the relocation of his primary residence to the
Minneapolis-St. Paul, Minnesota area, in accordance with Company’s relocation
policy applicable to senior executives, including expenses of periodic travel
between Executive’s current primary residence and Minneapolis-St. Paul and
reasonable temporary living expenses for the Executive and his family for a
period beginning on the Commencement Date and ending on June 30, 2007; provided,
however, that such policy’s requirement that the move be completed within 12
months shall be replaced with a requirement that the move be completed no later
than June 30, 2007.  The relocation payments shall also include provision for
the Company to purchase one of Executive’s residences in Illinois and Minnesota
as provided below.  If any payment of relocation expenses (other than payments
with respect to the purchase of one of Executive’s residences) is subject to
Taxes, the Company shall pay Executive a Tax Gross-Up Payment with respect to
such taxes.  During the Employment Period, Executive shall have the one-time
right to elect to have the Company purchase one of his residences in Illinois
and Minnesota as described below.  In order to exercise this right, Executive
shall give the Company 120 days’ advance written notice of his election to have
the Company purchase such residence and shall immediately take such steps as are
practicable to sell such residence at then-prevailing value.  In the event
Executive does not sell such residence within 120 days after giving such written
notice the Company shall purchase, or cause such residence to be purchased, at
the then-prevailing value as determined by an appraiser mutually agreed upon by
the Company and the Executive for this purpose.  The purchase shall be on such
terms and conditions as are generally contained in transactions of such nature.

 

All other terms and conditions of the Agreement shall remain unchanged and in
full force and effect.

 

If this Amendment is satisfactory to you, please indicate your agreement by
signing in the space provided below.

 

Sincerely,

 


3M COMPANY

 

 

By

/s/

Vance D. Coffman

 

 

 

Vance D. Coffman

 

 

 

Director and Chairman, Compensation Committee

 

 

 

 

AGREED TO AND ACCEPTED THIS 14TH DAY OF AUGUST, 2006

 

 

/s/

George W. Buckley

 

 

 

George W. Buckley

 

 

--------------------------------------------------------------------------------